1    Eric B. Eisinger, WSBA #34293
2
     Bret Uhrich, WSBA #45595
     Walker Heye Meehan & Eisinger, PLLC
3    1333 Columbia Park Trail, Ste 220
     Richland, WA 99352
4
     Telephone: (509) 735-4444
5    Attorneys for Plaintiff
6

7
                           UNITED STATES DISTRICT COURT
8
                        EASTERN DISTRICT OF WASHINGTON
9

10
     R.W., individually and on behalf of his      Cause No. 4:18-cv-05089-RMP
11   marital community,
                                                  PLAINTIFF’S STATEMENT OF
12                                                MATERIAL FACTS NOT IN
                                Plaintiff,
13
                                                  DISPUTE IN SUPPORT OF
     v.                                           MOTION FOR PARTIAL
14                                                SUMMARY JUDGMENT
     COLUMBIA BASIN COLLEGE, a                    PURSUANT TO LCR 56.1
15
     public institution of higher education,
16   RALPH REAGAN, in his official and
17   individual capacities, LEE THORNTON,
     in his official and individual capacities.
18

19
                                  Defendants.

20
           Pursuant to LCR 56.1, Plaintiff R.W. submit this Statement of Material Facts
21
     in support of the Motion for Summary Judgment.
22

23   No. Fact Asserted                                            Evidentiary Support

24   1.   R.W. was a student enrolled at the nursing program Eisinger Decl., ECF
25
          at CBC in the Winter Quarter of 2017 and was in No. 37-34, pgs. 5-6.

      PLAINTIFF’S STATEMENT OF                           1333 Columbia Park Trail, Suite 220
                                                                      Richland, WA 99352
      MATERIAL FACTS NOT IN DISPUTE - 1                                  P (509) 735-4444
                                                                         F (509) 735-7140
1         good standing.
2
     2.   R.W. had accumulated 177 credit hours at CBC and Eisinger Decl., ECF
3
          was one quarter from graduating with a degree in No. 37-4, pg. 4.
4

5         nursing.
6
     3.   During his enrollment, R.W. was a disabled person Eisinger Decl., ECF
7
          suffering   from   chronic   back   pain,   epilepsy, No. 37-24, pgs. 2; 5.
8

9         insomnia, anxiety and depression.

10   4.   CBC knew R.W. was disabled and provided R.W. Eisinger Decl., ECF
11
          with services through the Student Resources Center.     No. 37-23, pg. 1
12
     5.   In February of 2017, R.W. saw an increase in the Eisinger Decl., ECF
13
          frequency of his epileptic seizures which he No. 37-24, pg. 5;
14
          attributed to stress. These symptoms led to R.W.
15                                                         Eisinger Decl., ECF
          experiencing trouble sleeping and insomnia.
16
                                                           No. 37-12, pg. 1.
17

18
     6.   On February 28, 2017, R.W. contacted his primary Eisinger Decl., ECF

19
          care physician Dr. Michael Cabasug because R.W. No. 37-12, pg. 1;

20
          was having trouble with insomnia and was having
                                                             Eisinger Decl., ECF
21
          violent thoughts regarding his instructors at CBC.
                                                             No. 37-22, pg. 10.
22

23   7.   From February 28, 2017 to March 6, 2017, R.W. Eisinger Decl., ECF

24        attended classes at CBC with no issues and did not No.           37-12,      pg.     1;
25
          mention these thoughts to anyone at CBC or Reagan Dep. 39:3 to

      PLAINTIFF’S STATEMENT OF                           1333 Columbia Park Trail, Suite 220
                                                                      Richland, WA 99352
      MATERIAL FACTS NOT IN DISPUTE - 2                                  P (509) 735-4444
                                                                         F (509) 735-7140
1         elsewhere.                                            39:14; Reagan Dep.
2
                                                                156:7        to      156:16;
3
                                                                Eisinger Decl., ECF
4

5                                                               No. 37-25, pg. 1.;
6
                                                                Eisinger Decl., ECF
7
                                                                No. 26, pg. 3.
8

9
     8.   R.W. met with Dr. Cabasug on March 6, 2017 and        Eisinger Decl., ECF

10        informed his physician of his thoughts about          No.      37-12,      pg.     1;
11
          hurting his instructors. Dr. Cabasug’s chart note     Eisinger Decl., ECF
12
          describes R.W.’s reporting of the circumstances       No. 37-24, pg. 5;
13

14        of the ideation as follows:

15           Does have a seizure disorder and is on Keppra.
16
             Has been having more episodes in the last
             several weeks. He attributes this to lack of
17           sleep which is affected by his depression.
18
          Dr. Cabasug recommended a change in R.W.’s
19
          drug dosage and spoke with R.W. regarding
20

21        techniques for managing stress.

22   9.   Dr. Cabasug referred R.W. to Lourdes, the Eisinger Decl., ECF
23
          Designated Crisis Responder for Benton and No.                 37-24,      pg.     5;
24
          Franklin Counties, for evaluation. While at Dr. Eisinger Decl., ECF
25



      PLAINTIFF’S STATEMENT OF                         1333 Columbia Park Trail, Suite 220
                                                                    Richland, WA 99352
      MATERIAL FACTS NOT IN DISPUTE - 3                                P (509) 735-4444
                                                                       F (509) 735-7140
1         Cabasug’s office, R.W. met with a representative of No. 37-27, pgs. 3-4.
2
          Lourdes and thereafter voluntarily admitted himself
3
          to Lourdes Transition Center for inpatient mental
4

5         health treatment.
6
     10. Lourdes contacted the Richland and Pasco Police Eisinger Decl., ECF
7
          Departments regarding R.W.’s violent thoughts No. 37-10, pgs. 2; 5-7;
8

9
          about his instructors at CBC.

10   11. The police contact was conveyed to CBC security Eisinger Decl., ECF
11
          supervisor Levi Glatt and in-turn to Ralph Reagan.     No. 37-10, pgs. 9-12;
12
                                                                 Reagan Dep. 23:20 to
13

14                                                               24:12.

15   12. Ralph Reagan is the Assistant Dean of Student           Reagan Dep. 7:15 to
16
          Conduct for CBC.                                       7:16.
17

18
     13. The communication viewed by Mr. Reagan prior to Eisinger Decl., ECF

19        issuing the interim trespass stated as follows:        No. 37-10, pg. 10;
20
           Levi,                                               Reagan Dep. 26:16 to
21         At approximately 0800 hours 3/7/17, I was
           contacted by Ofc. K. Erickson of PPD with the       26:23.
22         following information.
23
           PPD was contacted earlier today by Crisis
           Response about CBC student [R.W.]. [R.W.]
24         admitted to having homicidal ideations toward
           staff at CBC, talking about lighting offices on
25
           fire and attacking people with saws. The
           instructors specifically mentioned are Kim
      PLAINTIFF’S STATEMENT OF                        1333 Columbia Park Trail, Suite 220
                                                                   Richland, WA 99352
      MATERIAL FACTS NOT IN DISPUTE - 4                               P (509) 735-4444
                                                                         F (509) 735-7140
1           [T]ucker Valerie Topham and Alma Martinez.
2
            [R.W.] is currently at Carondelet getting help
            and may not be an immediate threat (emphasis
3           added).
4
     14. Carondelet is a common way to refer to Crisis See Aronow Dep. 8:16
5
         Response in the Tri-Cities because the DMHP, to 8:24.
6

7        Lourdes   Counseling     Center,      is   located      on

8        Carondelet Drive in Richland.
9
     15. On March 7, 2017, Ralph Reagan issued a letter to Eisinger Decl., ECF
10
         R.W. trespassing R.W. on the basis that R.W.’s No. 37-9, pg. 1.
11

12       communications      to      medical        professionals
13
         constituted “Abusive Conduct” under the CBC
14
         Student Code of Conduct.
15

16
     16. Ralph Reagan was aware that R.W. was receiving Eisinger Decl., ECF

17       services for a disability from the Student Resource No. 37-23, pg. 1.
18
         Center before issuing the interim trespass letter to
19
         R.W.
20

21   17. After R.W. was trespassed from CBC, R.W.’s Compare                                Eisinger

22       instructors began falsifying reasons for his dismissal Decl., ECF No. 37-5,
23
         from the Nursing program.                                     pgs. 1-2 with Cooke
24
                                                                       Dep. 85:13 to 85:16
25



      PLAINTIFF’S STATEMENT OF                                1333 Columbia Park Trail, Suite 220
                                                                           Richland, WA 99352
      MATERIAL FACTS NOT IN DISPUTE - 5                                       P (509) 735-4444
                                                                              F (509) 735-7140
1                                                                and      86:2     to     86:3;
2
                                                                 Eisinger Decl., ECF
3
                                                                 No.      37-6,      pg.      1;
4

5                                                                Eisinger Decl., ECF
6
                                                                 No.      37-29,        pg.   1;
7
                                                                 Eisinger Decl., ECF
8

9
                                                                 No. 37-30, pg. 1.

10   18. R.W.’s instructor Valerie Cooke (Topham) had a Eisinger Decl., ECF
11
         “complete meltdown” after speaking with law No. 37-7, pg. 1.
12
         enforcement regarding R.W. seeking mental health
13

14       treatment for his violent ideations.

15   19. Ms. Cooke (Topham) generated academic progress Eisinger Decl., ECF
16
         alerts after learning of R.W.’s ideation stating that No. 37-5, pgs. 1-2.
17
         R.W. was showing a lack of effort, lack of
18

19       progression/critical thinking and low examination
20
         scores.
21
     20. The day after the interim trespass, on March 8, Eisinger Decl., ECF
22

23
         2017, nursing program director Kim Tucker filled No. 37-6, pg. 1.

24       out a “Nursing Student Discontinuation Form”
25
         stating that R.W. was discontinued from the

     PLAINTIFF’S STATEMENT OF                           1333 Columbia Park Trail, Suite 220
                                                                     Richland, WA 99352
     MATERIAL FACTS NOT IN DISPUTE - 6                                  P (509) 735-4444
                                                                        F (509) 735-7140
1        program based on “incomplete winter quarter
2
         trespassed from campus.”
3
     21. On March 8, 2017, Ms. Tucker drafted a letter Eisinger Decl., ECF
4

5        (which ultimately was never sent) to R.W. No.                   37-31,      pg.     1;
6
         dismissing    R.W.   from   the   nursing   program Eisinger Decl., ECF
7
         immediately and permanently based on his breach of No. 37-29, pg. 1.
8

9
         “professionalism standards as a nursing student,”

10       citing R.W.’s communications with his medical
11
         providers.
12
     22. Ralph Reagan expressed his agreement with Kim Eisinger Decl., ECF
13

14       Tucker that R.W. should be dismissed from the No. 37-30, pg. 1.

15       program based on professionalism concerns.
16
     23. On March 8, 2017, Ralph Reagan began an Eisinger Decl., ECF
17
         investigation of the violation of the Student Code of No. 37-11, pg. 1.
18

19       Conduct Mr. Reagan alleged that R.W. had
20
         undertaken.
21
     24. On March 10, 2017, R.W. sent Reagan an e-mail Eisinger Decl., ECF
22

23
         asking for the interim trespass to be lifted so that No. 37-12, pg. 1.

24       R.W. could resume his classes.
25
     25. On March 13, 2017, the CBC nursing facility staff Eisinger Decl., ECF

      PLAINTIFF’S STATEMENT OF                         1333 Columbia Park Trail, Suite 220
                                                                    Richland, WA 99352
      MATERIAL FACTS NOT IN DISPUTE - 7                                P (509) 735-4444
                                                                       F (509) 735-7140
1        were told that R.W. would not be returning to the No. 37-32, pg. 1.
2
         nursing program.
3
     26. On March 14, 2017, the Student Appeal Board Eisinger Decl., ECF
4

5        affirmed the interim trespass.                          No. 37-13, pg. 1.
6
     27. On March 22, 2017, Mr. Reagan met with R.W. and Eisinger Decl., ECF
7
         counsel for R.W. regarding the alleged violation.       No.      37-22,      pg.     7;
8

9                                                                Reagan Dep. 148:1 to

10                                                               148:7.
11
     28. At the March 22, 2017 meeting, Ralph Reagan Eisinger Decl., ECF
12
         requested full access to R.W.’s medical records.        No.      37-22,      pg.     7;
13

14                                                               Reagan Dep. 148:1 to
15                                                               148:7.
16
     29. On March 22, 2017, R.W. sought additional review Eisinger Decl., ECF
17

18
         of the interim trespass from CBC’s president Lee No. 37-14, pgs. 1-2.

19       Thornton.
20
     30. The President of CBC is the final decision maker in WAC             §    132S-100-
21
         regard to violations of the Student Code of Conduct     415(5)(c)(iii).
22

23   31. On April 19, 2017, CBC interim president Lee Eisinger Decl., ECF

24       Thornton modified the trespass to exclude the Pasco No. 37-15, pg. 1.
25
         CBC campus but the trespass restriction regarding

      PLAINTIFF’S STATEMENT OF                          1333 Columbia Park Trail, Suite 220
                                                                     Richland, WA 99352
      MATERIAL FACTS NOT IN DISPUTE - 8                                 P (509) 735-4444
                                                                        F (509) 735-7140
1        the Richland campus remained in place.
2
     32. The nursing program is located at the Richland Reagan Dep. 59:11 to
3
         campus of CBC.                                         59:15.
4

5    33. Ralph Reagan reviewed the medical records Eisinger Decl., ECF
6
         thoroughly, creating a detailed table of contents of No. 37-21, pgs. 1-4;
7
         the records, noting private conversations between Reagan Dep. 115:21 to
8

9        R.W. and his physician, including events unrelated 115:22.

10       to R.W.’s health such as seeking treatment for
11
         diarrhea.
12
     34. After   reviewing   the   records,   Ralph   Reagan Eisinger Decl., ECF
13

14       concluded that the health care providers had No. 37-22, pgs. 11-12;
15       determined that R.W. was not a threat to others Reagan Dep. 148:1 to
16
         before he was released from voluntary treatment and 148:7;
17
         that he was continuing with outpatient mental health
18

19       treatment.
20
     35. Following the meeting between R.W. and Ralph Eisinger Decl., ECF
21
         Reagan, on March 29, 2017, R.W.’s treating No. 37-32, pg. 1.
22

23
         physician Dr. Cabasug drafted correspondence “to

24       whom it may concern” affirming that R.W. had
25
         never demonstrated aggressive behavior or language

     PLAINTIFF’S STATEMENT OF                          1333 Columbia Park Trail, Suite 220
                                                                    Richland, WA 99352
     MATERIAL FACTS NOT IN DISPUTE - 9                                 P (509) 735-4444
                                                                       F (509) 735-7140
1        since Dr. Cabasug began treating R.W. and that the
2
         incident was very out of character.
3
     36. Ralph Reagan attributed R.W.s’ violent ideations Eisinger Decl., ECF
4

5        disclosed to his medical providers to R.W.’s No.                     37-35,      pg.     1;
6
         disabilities.                                               Reagan Dep. 175:5 to
7
                                                                     175:14.
8

9    37. On     April    20,   2017,   after   completing      his Eisinger Decl., ECF

10       investigation, Ralph Reagan found R.W. responsible No. 37-16, pgs. 1-2.
11
         for violating CBC’s policy on Abusive Conduct and
12
         sanctioned R.W. for the violation.
13

14   38. “Abusive Conduct” is defined in the CBC Student WAC                     §    132S-100-
15       Code of Conduct as:                                         125.
16
              Physical and/or verbal abuse, threats,
17            intimidation, harassment, online harassment,
              coercion, bullying, cyberbullying, retaliation,
18
              stalking, cyberstalking, and/or other conduct
19            which threatens or endangers the health or
              safety of any person or which has the purpose
20
              or effect of creating a hostile or intimidating
21            environment.

22   39. Ralph Reagan found that R.W.’s conversation with Eisinger Decl., ECF
23
         his physician was abusive conduct which created “a No. 37-16, pgs. 1-2.
24
         hostile or intimidating environment” at CBC.
25



     PLAINTIFF’S STATEMENT OF                               1333 Columbia Park Trail, Suite 220
                                                                         Richland, WA 99352
     MATERIAL FACTS NOT IN DISPUTE - 10                                     P (509) 735-4444
                                                                            F (509) 735-7140
1    40. When asked to identify the specific “conduct” that Reagan Dep. 156:7 to
2
          occurred, Mr. Reagan identified the thoughts in 156:12.
3
          R.W.’s head as the violative “conduct.”
4

5    41. On May 4, 2017, R.W. appealed to the Student Eisinger Decl., ECF
6
          Appeal Board requesting review of the finding of No. 37-17, pgs. 1-3.
7
          misconduct.
8

9    42. On May 24, 2017, the Student Appeal Board Eisinger Decl., ECF

10        affirmed the finding of misconduct.                     No. 37-18, pg. 1.
11
     43. On June 7, 2017, R.W. appealed to the President of Eisinger Decl., ECF
12
          CBC regarding the finding.                              No. 37-19, pgs. 1-3.
13

14   44. On June 12, 2017, CBC President Lee Thornton Eisinger Decl., ECF
15        affirmed the finding of misconduct and the sanctions No. 37-20, pgs. 1-4.
16
          therein.
17

18
     45. As the President of CBC, Lee Thornton had the WAC                    §    132S-100-

19        authority as the final decisionmaker in regard to the 415(5)(c)(iii).
20
          appeal and sanctions.
21
     46. Columbia Basin College is a public institution WAC §132S-01-015
22

23        established by the State of Washington.

24

25
     //

      PLAINTIFF’S STATEMENT OF                           1333 Columbia Park Trail, Suite 220
                                                                      Richland, WA 99352
      MATERIAL FACTS NOT IN DISPUTE - 11                                 P (509) 735-4444
                                                                         F (509) 735-7140
1       DATED: June 3, 2019.
2

3                              s/Bret Uhrich
                               Eric B. Eisinger, WSBA #34293
4
                               Bret Uhrich, WSBA #45595
5                              Walker Heye Meehan & Eisinger, PLLC
                               1333 Columbia Park Trail, Ste 220
6
                               Richland, WA 99352
7                              Telephone: (509) 735-4444
                               Attorneys for Plaintiff
8                              E-mail: eeisinger@walkerheye.com
9
                               E-mail: buhrich@walkerheye.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     PLAINTIFF’S STATEMENT OF                   1333 Columbia Park Trail, Suite 220
                                                             Richland, WA 99352
     MATERIAL FACTS NOT IN DISPUTE - 12                         P (509) 735-4444
                                                                F (509) 735-7140
1                                    Certificate of Service
2
                                  CERTIFICATE OF SERVICE
3
           I hereby certify that on this 3rd day of June 2019, I electronically filed the
4
     foregoing with the Clerk of the Court using the CM/ECF System which will send
5

6    notification of such filing to the following:
7
                              Carl P. Warring: carlw@atg.wa.gov
8
                                      s/Bret Uhrich
9                                     Eric B. Eisinger, WSBA #34293
                                      Bret Uhrich, WSBA #45595
10
                                      Walker Heye Meehan & Eisinger, PLLC
11                                    1333 Columbia Park Trail, Ste 220
                                      Richland, WA 99352
12                                    Telephone: (509) 735-4444
13
                                      Attorneys for Plaintiff
                                      E-mail: eeisinger@walkerheye.com
14                                    E-mail: buhrich@walkerheye.com
15

16

17

18

19

20

21

22

23

24

25



      PLAINTIFF’S STATEMENT OF                                1333 Columbia Park Trail, Suite 220
                                                                           Richland, WA 99352
      MATERIAL FACTS NOT IN DISPUTE - 13                                      P (509) 735-4444
                                                                              F (509) 735-7140
